Citation Nr: 9902434	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1..Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for dysthymia as 
secondary to low back pain, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 1997, the RO denied the veteran's claim of entitlement 
to a rating in excess of 40 percent for arthritis of the 
lumbar spine with psychophysiological musculoskeletal 
reaction.  

In April 1998 while the issue on appeal was still in 
appellate status, the RO pursuant to a change in the rating 
schedule dated October 25, 1996, separated the veteran's 
service-connected disability into two separate ratings.  A 20 
percent evaluation was assigned for lumbar spine degenerative 
joint disease and a 30 percent evaluation was assigned for 
dysthymia as secondary to low back pain, both of which were 
effective from September 16, 1997.  Both issues are currently 
on appeal.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to an increased rating 
for degenerative joint disease of the lumbar spine which is 
currently rated as 20 percent disabling under Diagnostic Code 
5010-5292.  

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  A rating of 40 percent is the maximum rating 
provided under this Code.

In connection with this claim, the veteran was afforded a VA 
examination in February 1998.  It was noted on the 
examination report that the DeLuka evaluation could not be 
performed because the veteran was unwilling to attempt to 
bend or to walk and further than necessary.  A diagnosis of 
lumbosacral spine with degenerative joint disease and 
residuals and sequelae of decreased range of motion but the 
actual amount was difficult to determine.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion (as does 
Diagnostic Code 5292), the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In pertinent part, 38 C.F.R. § 4.40 
provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.45 provides: 

	As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; 
multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

The Board finds that the issue of entitlement to service 
connection for degenerative joint disease of the lumbar spine 
must be remanded in order to obtain a VA examination of the 
veteran which takes into account functional loss due to pain, 
weakness and fatigue.  The Board further finds that the 
veteran should be informed of the provisions regarding 
evaluations of functional loss due to pain on use or during 
flare-ups and of the possible adverse consequences of the 
veteran's not cooperating with physical examination of his 
disability.  

In light of the above discussion, it is opinion of the Board 
that a contemporaneous and thorough VA examination would be 
of assistance to the Board in clarifying the nature of the 
appellants service connected back disability and would be 
instructive with regard to the appropriate disposition of the 
issue submitted for appellate consideration.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  


Accordingly, this case is REMANDED for further development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for increased 
evaluation of his degenerative joint disease 
of the lumbar spine.  After obtaining any 
necessary authorization, the RO should 
request and associate with the claims file 
legible copies of the veterans complete 
treatment reports from all sources identified 
which have not previously been secured.  
Regardless of the response from the veteran, 
the RO should obtain any current, outstanding 
VA treatment records.

2.  The RO should inform the veteran that 
he is being re-evaluated in order to 
determine any functional loss due to pain 
on use he may experience.  He should be 
informed that failure to comply with the 
examination instructions could have an 
adverse impact on his claim.  

3.  The RO should arrange for a VA 
examination by an orthopedic surgeon in order 
to determine the nature and extent of 
severity of the degenerative joint disease of 
the lumbar spine.  Any further indicated 
special studies, and with the consent of the 
veteran, x-ray studies, should be conducted.  
The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination.  
The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by the 
appellants service connected degenerative 
joint disease of the lumbar spine in light of 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  
It is requested that the examiner provide 
explicit responses to the following questions 
regarding the low back disability:

(a)  Does the service connected low back 
disability involve only the joint structure, 
or does it also involve the muscles and 
nerves?  

(b)  Does the service connected low back 
disability cause weakened movement, excess 
fatigability, and incoordination, and if so, 
can the examiner comment on the severity of 
these manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation?  If the severity of these 
manifestations can not be quantified, the 
examiner should so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service 
connected disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service connected low back disability.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service connected low back disability, 
and if such overlap exists, the degree to 
which the non-service connected problem 
creates functional impairment that may be 
dissociated from the impairment caused by the 
service connected low back disability.  

If the functional impairment created by the 
non-service connected problem can not be 
dissociated, the examiner should so indicate.  
Any opinions expressed must be accompanied by 
a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West,  11 Vet. App. 268 
(1998).  

5.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to an increased evaluation for 
degenerative joint disease of the lumbar 
spine with application of 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202 
(1995).

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
